DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Invention I in the reply filed on 24 February 2021 is acknowledged.
Claims 13-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Invention II and III, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 24 February 2021.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6 and 11-12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gonzalez (US 20070018457).
Regarding claim 1, Gonzalez discloses a method for operating a wind turbine (Par. 0001), the method comprising: determining, via a processor, at least one wind condition of the wind turbine for a plurality of time intervals. Paragraphs 0025 and 0028 describe that wind speed and direction, which are wind conditions, are measured and analyzed. This means that the processor (Par. 0061 describes that computer processing can be used) analyzes and works with those values. Any of these detections would be measured over a time period, as a progression of measurement cannot exist without a time period over which they are being measured. Further, Figures 5-9 show that measuring values for the engine occur over measured timeframes. Paragraphs 0025 and 0026 further state that any of the following variables sensed can be used independently or together to determine if the turbine needs to be slowed. Gonzalez further discloses determining, via the processor, a status of the wind turbine at the beginning of each of the plurality of time intervals (Paragraph 0025 states that the generator power is reduced, meaning the power is determined by the processor. Figure 7 further shows that the power is being measured and monitored over timeframes.); determining, via the processor, at least one vibration parameter of the wind turbine for one or more preceding time intervals of the plurality of time intervals (Paragraph 0049 describes that vibration of the wind turbine can be measured); predicting, via a predictive computer model programmed within the processor, whether a trip event is imminent based on the at least one wind condition, the status of the wind turbine at the beginning of each of the plurality of time intervals, and the vibration parameter; and, implementing, via the processor, a control action for the wind turbine so as to prevent the trip event. Paragraph 0025 describes that if any of the variables exceed a predetermined values, the wind turbine responds and performs a control action (of reducing the rotor speed or generator power). The limitations simply require a change in the turbine if the system detects any value 
Regarding claim 2, Rodriguez discoses that determining the status of the wind turbine at the beginning of each of the plurality of time intervals further comprises determining whether the wind turbine is shut down at the beginning of each of the plurality of time intervals. As described above, in Paragraph 0056, and as is shown in Figure 7, the system monitors the power output of the turbine over every timeframe, meaning the system would detect if the turbine is off (the power equals 0) for any existing timeframe.
Regarding claim 3, Rodriguez discloses that determining the least one vibration parameter of the wind turbine for one or more preceding time intervals of the plurality of time intervals further comprises: determining, via the processor, a vibration level of one or more components of the wind turbine (Paragraphs 0049 and 0051 describe that the vibration level is measured); continuously comparing, via the processor, the vibration level to a vibration threshold; generating, via the processor, a vibration-induced fault when the vibration level exceeds the vibration threshold; and, determining, via the processor, a number of vibration-induced faults for the one or more preceding time intervals of the plurality of time intervals. Paragraphs 0049-0052 describes that the vibration levels of the system are measured over time, and 0049 describes that the response to the trip event is activated when the vibration exceeds a threshold. Paragraph 0051 further states that the system can continuously monitor the vibration and sense if it is increasing, and if it is, lower the power of the system. This would require the increasing of the vibration to be faults detected, and as the slope of the curve is detected instead 
Regarding claim 4, Rodriguez discloses that determining the vibration level of one or more components of the wind turbine further comprises collecting vibration data for the plurality of time intervals via one or more sensors (Paragraphs 0049-0052 describe that vibration data is collected constantly, which would span over multiple theoretical time intervals).
Regarding claim 5, Rodriguez discloses that determining the at least one wind condition of the wind turbine for the plurality of time intervals further comprises: receiving, via the computer-generated model, real-time wind data for the plurality of time intervals (Paragraphs 0027, 0028, 0031, and 0032 describe the different wind data that can be calculated and sensed over the plurality of time intervals); and, estimating, via the computer-generated model, the at least one wind condition of the wind turbine as a function of the real-time wind data (As Paragraph 0028 describes, multiple of the values can be combined to determine threshold values, which would create a wind condition based on the real time data).
Regarding claim 6, Rodriguez discloses that the at least one wind condition comprises wind speed or wind direction (Paragraphs 0027, 0028, and 0031 describe that wind speed, wind direction, or some combination of the two can be used).
Regarding claim 11, Rodriguez discloses implementing the control action for the wind turbine so as to prevent the trip event further comprises at least one of pitching one or more rotor blades of the wind turbine, yawing a nacelle of the wind turbine. Paragraph 0076 describes that pitching the blades or yawing the turbine can be used to control the power output of the wind turbine. As paragraph 0025 states that reducing rotor power is a consequence of the trip, and 
Regarding claim 12, Rodriguez discloses the one or more components of the wind turbine comprise at least one of a tower, a gearbox, a generator, a main shaft, a rotor blade, or a rotor. Paragraph 0029 describes a tower, a nacelle, a rotor, and rotor blades. Paragraph 0025 describes a generator, paragraph 0139 describes a main shaft of the turbine, and paragraph 0117 describes a gearbox.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gonzalez (US 20070018457) in view of Baun (US 20180180022).
Regarding claim 7, Gonzalez discloses the limitations of claim 6 as set forth along with determining both wind speed and wind direction (Paragraph 0027). However, Gonzalez does not explicitly describe determining at least one of an average wind speed and/or an average wind direction for the plurality of time intervals. Gonzalez and Koojiman are analogous prior art 
Regarding claim 8, Gonzalez in view of Baun teaches that determining the at least one wind condition of the wind turbine for the plurality of time intervals further comprises: determining at least one of a predominant wind speed and/or a predominant wind direction based on the average wind speed and/or the average wind direction for the plurality of time intervals (See rejection of claim 7 for the average speed limitations, any average speed for a time interval would be the predominant speed, as no specific definition is given for the predominant speed).

Claims 9 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gonzalez (US 20070018457) in view of Baun (US 20180180022) as applied to claims 9 and 10 above, and further in view of Koojiman (US 20140199169).
Regarding claim 9, Gonzalez in view of Baun teaches the limitations of claim 8 as seen in the above 103 rejection and generating multiple averages for different time intervals (Gonzalez in view of Baun teaches that average wind direction and speed values can be created 

Regarding claim 10, Gonzalez in view of Baun and further in view of Koojiman teaches predicting whether the trip event is imminent based on the at least one wind condition (Gonzalez paragraph 0025) , the status of the wind turbine at the beginning of each of the plurality of time intervals (as described in the rejection of claim 2 above), and the vibration parameter further comprises: predicting whether the trip event is imminent based on the predominant wind speed and the predominant wind direction, the status of the wind turbine at the beginning of each of the plurality of time intervals, and the vibration parameter (See rejections of claims 9, 2, and 4 above. Paragraphs 0025 and 0026 of Gonzalez describe that any number of the sensed factors can be used together to determine a trip event or if the system needs to be slowed or power limited).




Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attached PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THEODORE C RIBADENEYRA whose telephone number is (469)295-9164.  The examiner can normally be reached on Mon-Fri 9:00-5:00 (CT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Sosnowski can be reached on (571) 270-7944.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






/THEODORE C RIBADENEYRA/            Examiner, Art Unit 3745                                                                                                                                                                                            
/JUSTIN D SEABE/            Primary Examiner, Art Unit 3745